DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        SUZANNE BLAUSTEIN,
                             Appellant,

                                    v.

                          LISA K. BERMAN,
                              Appellee.

                              No. 4D20-2619

                         [December 22, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina Keever-Agrama, Judge; L.T. Case No.
502019GA000665.

  Esther A. Zaretsky of Law Office of Esther A. Zaretsky, West Palm
Beach, for appellant.

    R. Lee McElroy IV of Downey | McElroy, P.A., Palm Beach Gardens,
for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.